       Case 3:19-cv-00067-HTW-LRA Document 1 Filed 01/24/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

EBONY QUEEN                                                                            PLAINTIFF

v.                                                    CIVIL ACTION NO. _________________
                                                                       3:19-cv-67-HTW-LRA

MOHAN SINGH JUGAIT, INC.;
MOHAN SINGH JUGAIT; and
JOHN DOES 1-5                                                                      DEFENDANTS




                                    NOTICE OF REMOVAL


TO:     Larissa C. Moore
        Joe Tatum
        Tatum & Wade, PLLC
        Post Office Box 22688
        Jackson, Mississippi 39225-2688

        Reserving all Rule 12 and other affirmative defenses, Defendants, Mohan Singh Jugait,

Inc. and Mohan Singh Jugait, by and through undersigned counsel and pursuant to 28 U.S.C. §§

1332, 1441, and 1446, hereby remove this cause from the Circuit Court of Hinds County,

Mississippi, First Judicial District, to the United States District Court for the Southern District of

Mississippi, Northern Division, and would show as follows:

        1.      Removal.    Defendants remove this cause to this Court pursuant to diversity

jurisdiction. See 28 U.S.C. §§ 1332, 1441 and 1446.

        2.      The State Court Action. The state court action which is removed to this Court is

styled: Ebony Queen v. Mohan Singh Jugait, Inc., Mohan Singh Jugait, and John Does 1-5,

Cause No. 18-558, in the Circuit Court of Hinds County, Mississippi, First Judicial District. A




PD.25262083.1
        Case 3:19-cv-00067-HTW-LRA Document 1 Filed 01/24/19 Page 2 of 4



copy of the State Court file is attached hereto as Exhibit “A”. This matter arises out of a claim for

damages arising out of an automobile accident.

        3.      Propriety of Removal. This removal is proper under 28 U.S.C. Section 1441(a)

& (b) and Section 1332 (diversity jurisdiction). Complete diversity of citizenship exists, and the

amount in controversy is in excess of $75,000.00. This action is properly removed under 28 U.S.C.

§ 1441 to the Southern District of Mississippi, Northern Division, as the district and division

embracing the Circuit Court of Hinds County, Mississippi in which the state court action was

pending.

        4.      Diversity of Citizenship. Complete diversity of citizenship exists here. As alleged

in the Complaint, Plaintiff, Ebony Queen, is a resident citizen of Hinds County, Mississippi.

Defendant, Mohan Singh Jugait, Inc., is a Virginia corporation with its principal place of business

located at 1600 East Jefferson Court, Sterling, Virginia 20164, and Defendant, Mohan Singh

Jugait, is a resident citizen of Virginia.

        5.      Amount in Controversy. The state court Complaint asserts that as a result of

Defendants’ alleged negligence, Plaintiff is entitled to damages for physical injuries, including

past, present, and future medical, hospital, pharmacy and related expenses, past and future

emotional distress, pain and suffering, and punitive damages. Therefore the amount in controversy

is satisfied.

        6.      Timeliness. This notice of removal has been filed within thirty days after receipt

of a copy of a paper from which it could be ascertained that this cause of action is removable, as

provided by 28 U.S.C. § 1446.

        7.      Consent to Removal by All Defendants.           As of the filing of this Notice of

Removal, all Defendants who have been served with process consent to removal of this action.



                                                 2
PD.25262083.1
       Case 3:19-cv-00067-HTW-LRA Document 1 Filed 01/24/19 Page 3 of 4



        8.      Notice to Others. In accordance with 28 U.S.C. § 1446(d), Defendants will

promptly give notice to all parties in writing and shall file a copy of the notice of removal with the

Clerk of the state court.

        Accordingly, Defendants, Mohan Singh Jugait, Inc. and Mohan Singh Jugait, remove this

action to the United States District Court for the Southern District of Mississippi, Northern

Division.

        Respectfully submitted, this 24th day of January, 2019.

                                                      MOHAN SINGH JUGAIT, INC. and
                                                      MOHAN SINGH JUGAIT, Defendants


                                               BY:    s/ Scott Ellzey
                                                      James G. Wyly, III, MS Bar 7415
                                                      Scott Ellzey [MS Bar No. 10435]
                                                      Drury S. Holland [MS Bar No. 104371]
                                                      PHELPS DUNBAR LLP
                                                      2602 13th Street, Suite 300
                                                      Gulfport, MS 39501
                                                      Phone: (228) 679-1310
                                                      Fax: (228) 679-1131
                                                      E-mail: wylyj@phelps.com
                                                              scott.ellzey@phelps.com
                                                              dru.holland@phelps.com




                                                  3
PD.25262083.1
       Case 3:19-cv-00067-HTW-LRA Document 1 Filed 01/24/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I do hereby certify that I have this date mailed through the United States Postal Service,

postage prepaid, a true and correct copy of the above and foregoing to the following:

        Larissa C. Moore
        Joe Tatum
        Tatum & Wade, PLLC
        Post Office Box 22688
        Jackson, Mississippi 39225-2688

        This, the 24th day of January, 2019.


                                                     s/Scott Ellzey




                                                4
PD.25262083.1
